Citation Nr: 0033655	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-12 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to October 8, 1981 for 
service connection for a left shoulder disability secondary 
to hospitalization for treatment of service-connected 
tuberculosis, to include on the basis of whether October 1952 
and December 1982 rating decisions contained clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from June 1943 to December 
1945.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin, which confirmed an 
October 8, 1981 effective date for service connection for a 
left shoulder disability secondary to hospitalization for 
treatment of service-connected tuberculosis.  The veteran 
filed a timely appeal, and the case has been referred to the 
Board for resolution.


FINDINGS OF FACT

1.  In an October 1952 rating decision, the RO assigned a 
graduated reduction for residuals of a thoracoplasty for 
service-connected tuberculosis.  The evidence of record at 
that time did not give rise to an informal or formal claim 
for entitlement to secondary service connection for a left 
shoulder disorder.  

2.  The veteran's original claim for service connection for a 
left shoulder disability secondary to hospitalization for 
treatment of service-connected tuberculosis was received on 
October 8, 1981.

3.  In a December 1982 rating decision, the RO granted 
secondary service connection for a left shoulder disability, 
effective from October 8, 1981, the original date of claim 
for service connection for a left shoulder disability.  

4.  The October 1952 and December 1982 rating decisions were 
adequately supported by the evidence then of record, were 
reasonable exercises of rating judgment, and were not 
undebatably erroneous.



CONCLUSIONS OF LAW

1.  The October 1952 rating decision, which assigned a 
graduated reduction for residuals of a thoracoplasty for 
service-connected tuberculosis, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5108, 5109A, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.105(a) (2000).

2.  The December 1982 rating decision, which granted 
secondary service connection for a left shoulder disability 
effective October 8, 1981, was not clearly and unmistakably 
erroneous.  38 U.S.C.A. §§ 5108, 5109A, 7105 (West 1991); 38 
C.F.R. §§ 3.104, 3.105(a) (2000).

3.  The criteria for an effective date prior to October 8, 
1981, for service connection for a left shoulder disability 
secondary to hospitalization for treatment of service-
connected tuberculosis, have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.156, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an effective date 
prior to October 8, 1981 for secondary service connection for 
a left shoulder disability, to include on the basis of CUE in 
October 1952 and December 1982 rating decisions.  The veteran 
contends, in substance, that the RO failed to adjudicate a 
claim of entitlement to secondary service connection for a 
left shoulder disorder in 1952, and that the RO breached the 
VA's duty to assist in failing to obtain a September 1951 
operative report prior to rendering the October 1952 
decision.  The veteran also contends that the RO erred in the 
December 1982 rating decision by failing to assign an 
effective date prior to October 8, 1981 for the grant of 
secondary service connection for a left shoulder disability.  

Applicable regulations provide that previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a).  

The United States Court of Appeals for Veterans Claims (the 
Court) has set forth a three-pronged test to determine 
whether CUE is present in a prior determination.  First, 
either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Third, a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

The Court has also stated that it must be remembered that CUE 
is a very specific and rare kind of "error."  "It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); 
citing Russell, 3 Vet. App. at 313.  Finally, the Court has 
held that the failure to fulfill the duty to assist cannot 
constitute clear and unmistakable error.  Crippen v. Brown, 9 
Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 
(1994).

The evidence of record at the time of the October 1952 rating 
decision showed that the veteran was hospitalized in February 
1951 for treatment for his service-connected tuberculosis at 
the VA Medical Center (VAMC) in Milwaukee, Wisconsin.  A 
hospital summary indicates that the veteran underwent a five-
rib thoracoplasty in September 1951 as part of his treatment 
for tuberculosis.  The veteran was discharged from the 
hospital in August 1952.  At that time he was diagnosed with 
pulmonary tuberculosis, thoracoplasty, left, five-rib, old 
right spontaneous pneumothorax, old left spontaneous 
pneumothorax, and postoperative pleural symphysis and wedge 
resection of bulla of the right lung.  The hospital summary 
is negative for any complaints of, treatment for, or a 
diagnosis of a left shoulder disorder.  This hospital summary 
was received by the RO in September 1952 and considered by 
the RO in making the October 1952 rating decision.  In the 
October 1952 rating decision, the RO assigned a graduated 
reduction for residuals of a thoracoplasty for service-
connected tuberculosis.  

The veteran contends that, in the October 1952 rating 
decision, the RO failed to adjudicate a claim for service 
connection for a left shoulder disorder as secondary to the 
thoracoplasty performed in 1951.  However, there was no 
evidence of record at the time of the October 1952 rating 
decision to show that the veteran had complained of, or was 
diagnosed with, a left shoulder disability.  Further, a 
review of the record does not show that, prior to the October 
1952 rating decision, the veteran filed a claim, informal or 
formal, for secondary service connection for a left shoulder 
disorder.  Thus, there is no evidence to support the 
veteran's assertion that the RO failed to adjudicate an 
outstanding claim for secondary service connection for a left 
shoulder disorder in October 1952.  As such, the Board finds 
that CUE in the October 1952 rating decision has not been 
established.

Likewise, the veteran argues that the RO erred in the 
December 1982 rating decision by failing to assign an 
effective date prior to October 8, 1981 for the grant of 
secondary service connection for a left shoulder disability.  
However, in order for benefits to be paid to any veteran 
under the laws administered by VA, a specific claim in the 
form prescribed by the Secretary must be filed. 38 U.S.C.A. § 
5101 (West 1991); 38 C.F.R. § 3.151(a) (2000).  A claim is 
defined broadly to include a formal or informal communication 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  Any communication 
indicating intent to apply for a benefit under the laws 
administered by VA may be considered an informal claim.  An 
informal claim must identify the benefit sought.  38 C.F.R. 
§§ 3.1(p), 3.155(a) (1999); Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992).  All claims for benefits filed with the 
VA, formal or informal, must be in writing.  Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).  In determining when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  38 U.S.C.A. § 7104(a) (West 1991); Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

The record shows that an informal or formal claim for 
secondary service connection for the left shoulder was not 
filed until October 8, 1981.  The claims file reflects that, 
on October 8, 1981, the veteran's representative requested 
the RO to adjudicate a claim of entitlement to secondary 
service connection for a left shoulder disorder.  The Board 
has carefully reviewed the record and does not find any other 
document that could be construed as an earlier original claim 
for entitlement to secondary service connection for a left 
shoulder disability that was not adjudicated by the RO prior 
to the October 1981 claim.  Accordingly, the Board finds that 
the RO correctly assigned an October 8, 1981 effective date, 
as there is no evidence of record to support an earlier 
effective date.  Thus, the Board finds that CUE in the 
December 1982 rating decision has not been established.

The veteran also alleges that the RO breached VA's duty to 
assist in October 1952 by failing to obtain a September 1951 
operative report prior to rendering the October 1952 
decision.  As previously mentioned, the Court has held that 
the failure to fulfill the duty to assist cannot constitute 
clear and unmistakable error.  Crippen, 9 Vet. App. at 424; 
Caffrey, 6 Vet. App. at 377.  

While it is true that an incomplete 
record may ultimately lead to an 
incorrect determination, it cannot be 
said that an incomplete record is also an 
incorrect record.  If the facts contained 
in the record are correct, it is not 
erroneous, although not embodying all the 
relevant facts . . . Thus, an incomplete 
record, factually correct in all other 
respects, is not clearly and unmistakably 
erroneous.  This is true even in the 
present case where the cause of the 
record's incompleteness is the VA's 
breach of the duty to assist.  In short, 
the VA's breach of the duty to assist 
cannot form a basis for a claim of [clear 
and unmistakable error] because such a 
breach creates only an incomplete rather 
than an incorrect record.  As unjust as 
this finding may appear, it is dictated 
by the law by which we are bound.

Caffrey, 6 Vet. App. at 383-84.  

Thus, whether the September 1951 operative report was of 
record at the time of October 1952 rating decision is 
inconsequential, as it has been judicially established that 
breach of VA's duty to assist does not form the basis of a 
valid CUE claim.

In summary, there is no provision for paying benefits from an 
earlier date based on the veteran's assertion that his left 
shoulder disability existed from a date prior to October 8, 
1981.  While the left shoulder disability, as he asserts, may 
have existed prior to October 8, 1981, evidence to establish 
secondary service connection for a left shoulder disability 
was not received prior to October 8, 1981, the date of 
receipt of the veteran's original claim for service 
connection.  The veteran has made no other allegations of 
error in fact or law with regard to either the October 1952 
or December 1982 rating decisions.  

Following a complete review of the record and the extant 
regulations, the Board finds that neither the October 1952 
nor the December 1982 the rating decision was clearly and 
unmistakably erroneous.  The Board reiterates that the 
standard for CUE requires that any such error compel the 
conclusion that reasonable minds could differ, and that the 
result would have been manifestly different but for the 
error.  Fugo, 6 Vet. App. at 43.  The Board emphasizes that, 
at the time of the October 1952 rating decision, there was 
nothing in the claims file that could have been construed as 
a claim of entitlement to secondary service connection for a 
left shoulder disorder.  Further, at the time of the December 
1982 rating decision, there was no evidence to substantiate a 
finding of an effective date for secondary service connection 
for a left shoulder disorder prior to October 8, 1981.  
Therefore, the Board concludes that the RO did not commit CUE 
with respect to the correct application of any benefit due 
the veteran in either the October 1952 or December 1982 
rating decision.  To establish CUE, the veteran must meet the 
high threshold of showing that the error is beyond any 
reasonable dispute.  The Board concludes that the RO 
exercised reasonable judgment in adjudicating the veteran's 
claim for secondary service connection and the veteran's 
claim must be denied.


ORDER

The veteran's claim of entitlement to an effective date prior 
to October 8, 1981, for service connection for a left 
shoulder disability secondary to hospitalization for 
treatment of service-connected tuberculosis, to include on 
the basis of whether October 1952 and December 1982 rating 
decisions contained CUE, is denied.


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

